



Exhibit 10.1


MDU Resources Group, Inc.
2014 Annual Incentive Award Opportunity Chart


Name
Position
2014
Base
Salary
($)
Threshold
($)
Target
($)
Maximum
($)
David L. Goodin
President and Chief Executive Officer of MDU Resources Group, Inc.
685,000
319,655
1,027,500
2,124,767
Terry D. Hildestad (1)
Former President and Chief Executive Officer of MDU Resources Group, Inc.
–
–
–
–
Doran N. Schwartz
Vice President and Chief Financial Officer of MDU Resources Group, Inc.
360,000
55,998
180,000
372,222
J. Kent Wells
Vice Chairman of MDU Resources Group, Inc. and President and Chief Executive
Officer of Exploration and Production segment
600,000
187,500
750,000
1,500,000
Steven L. Bietz (2)
President and Chief Executive Officer of Pipeline and Energy Services segment
380,000
61,750
247,000
494,000
William E. Schneider (3)
Former Executive Vice President – Bakken Development of MDU Resources Group,
Inc.
—
—
—
—
Jeffrey S. Thiede
President and Chief Executive Officer of Construction Services segment
400,000
199,750
340,000
807,500
Paul K. Sandness
General Counsel and Secretary of MDU Resources Group, Inc.
356,000
66,451
213,600
441,703

(1) Mr. Hildestad received no award due to his retirement on January 3, 2013.


(2) Mr. Bietz also has five performance goals relating to the pipeline and
energy services segment’s safety results, and each goal that is not met will
reduce his annual incentive award payment by 1%.


(3) Mr. Schneider received no award due to his retirement on June 18, 2013.




